Filing pursuant to Rule 425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-6 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Massey Energy Company Commission File Number: 333-172888 This filing relates to a planned merger (the "Merger") between Alpha Natural Resources, Inc. ("Alpha") and Massey Energy Company ("Massey") pursuant to the terms of an Agreement and Plan of Merger, dated as of January 28, 2011 (the "Merger Agreement"), by and among Alpha, Mountain Merger Sub, Inc. and Massey. The Merger Agreement is on file with the Securities and Exchange Commission as an exhibit to the Current Report on Form 8-K filed by Alpha on January 31, 2011, and is incorporated by reference into this filing. The following is an email sentto the employees ofAlpha and Massey on April 29, 2011: We are pleased to share the third issue of Info Express with an update on integration news, activities and Q&As. We also met another important milestone this week. The SEC declared Alpha's S-4 registration statement effective at 5:30 p.m. on Thursday, April 28, officially paving the way for Alpha and Masseyto print and mail the final joint proxy statement/prospectus to their shareholders in anticipation of each company's June 1 special shareholder meeting.
